Citation Nr: 0721071	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  07-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
March 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran also apparently submitted a timely notice of 
disagreement with the RO's May 2006 rating decision that 
denied his claims for increased ratings for residuals of cold 
injuries to his left and right lower extremities and service 
connection for residuals of cold injuries to his hands.  A 
statement of the case was issued in March 2007, but a 
substantive appeal as to these issues is not currently 
associated with the claims files, and the matters were not 
certified for appellate consideration by the Board.


FINDINGS OF FACT

1.  In a decision of February 2005, the RO denied the 
veteran's claims for a rating in excess of 30 percent for his 
service-connected PTSD and a TIDU, and the veteran perfected 
an appeal as to the RO's action.  

2. In May 2007, the Board received information that the 
veteran died on May [redacted], 2007.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claims of entitlement to a rating in excess of 30 percent for 
PTSD and a TDIU.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2005 decision, the RO denied the veteran's 
claims for a rating in excess of 30 percent for his service-
connected PTSD and a TDIU.  He submitted a timely notice of 
disagreement as to both issues and, in January 2007, the RO 
issued a statement of the case as to these claims.  In 
February 2007, the veteran submitted a timely substantive 
appeal that addressed both issues.  In May 2007, the Board 
was advised that the veteran died on May [redacted], 2007, according 
to information from the Social Security Administration that 
was received via facsimile transmission.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim that may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2006).






ORDER

The appeal as to the issues of entitlement to a rating in 
excess of 30 percent for PTSD and a TDIU is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


